SUMMARY ORDER
Plaintiffs-Appellants Wei-Jen Huang and Mee Wah Chan (“plaintiffs”), proceeding pro se, appeal from the August 4, 2009 judgment of the United States District Court for the Eastern District of New York dismissing their complaint for lack of subject-matter jurisdiction. Huang and Chan have also moved in this Court to add additional defendants. We assume the parties’ familiarity with the underlying facts and the procedural history of this action.
We review de novo a district court decision dismissing a complaint pursuant to Federal Rule of Civil Procedure 12(b)(1). See Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.2006). Dismissal of a case for lack of subject matter jurisdiction under Rule 12(b)(1) is proper “when the district court lacks the statutory or constitutional power to adjudicate it.” Makarova v. United States, 201 F.3d 110, 113 (2d Cir.2000). Following de novo review, we affirm the judgment of the District Court for substantially the same reasons stated by the District Court in its thorough memorandum and order of July 31, 2009, Docket Entry No. 41 (E.D.N.Y. July 31, 2009). Further, we deny plaintiffs’ motion to add additional defendants, as new defendants may not be named on appeal and the complaint contained no allegations of unlawful conduct as to the putative additional defendants.

CONCLUSION

We have considered all of plaintiffs’ arguments and find them to be without merit. Accordingly, the judgment of the District Court is AFFIRMED.